                                /

                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DMSION
                                   7:15-CR-9-D



UNITED STATES OF AMERICA                   )
                                           )
                 v.                        )                 ORDER
                                           )
OCTABIA BOONE,                             )
                                           )
                         Defendant.        )


       Octabia Boone filed motions for recommendation regarding residential reentry center

placement [D.E. 479, 492]. The court declines to make a recommendation concerning residential

reentry center placement. The Bureau of Prisons can make the decision without a recommendation.

The motions [D.E. 479, 492] are DENIED without prejudice.

       SO ORDERED. This .2.8 day of January 2019.



                                                   J     SC.DEVERID
                                                   United States District Judge
